                                                                                 1 Janice M. Michaels
                                                                                   Nevada Bar No. 6062
                                                                                 2 jmichaels@wshblaw.com
                                                                                   Christina M. Mamer
                                                                                 3 Nevada Bar No. 13181
                                                                                   cmamer@washblaw.com
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, NV 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405

                                                                                 7 Attorneys for ASC OPERATIONS, LLC

                                                                                 8

                                                                                 9                                    UNITED STATES DISTRICT COURT
                                                                                10                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 CHRISTINA M. GANNON, an individual,                     Case No. 2:18-CV-00533-KJD-VCF
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                     Plaintiff,                            MOTION TO CONTINUE MAY 7, 2019
                                                Attorneys at Law




                                                                                                                                                    HEARING DATE
                                                                                14            v.

                                                                                15 ASC OPERATIONS, LLC, a Domestic
                                                                                   Limited-Liability Company; DOES I through
                                                                                16 X, inclusive; ROE CORPORATIONS I
                                                                                   through X, inclusive,
                                                                                17
                                                                                                  Defendants.
                                                                                18

                                                                                19                        MOTION TO CONTINUE MAY 7, 2019 HEARING DATE
                                                                                20            Defendant, ASC OPERATIONS, LLC ("Defendant"), by and through its attorney of record,
                                                                                21 the law firm of WOOD SMITH HENNING & BERMAN, LLP hereby moves to extend the hearing

                                                                                22 set for May 7, 2019 regarding Plaintiff's Motion to Withdraw Admission Responses and Plaintiff's

                                                                                23 Motion to Compel Defendant to Substantively Written Discovery Requests and for Sanctions [ECF

                                                                                24 26] . The undersigned Defendant Counsel is unavailable on May 7, 2019 due a mediation at 9:00 a.m.

                                                                                25 on another matter with the Honorable Jackie Glass (Retired), which has been set since the beginning

                                                                                26 of the year. This request is made in good faith and not being for purposes of delay.

                                                                                27            Defendant's Counsel has communicated with Plaintiff's Counsel, Trevor Hatfield, who has
                                                                                28 confirmed that he has no opposition to moving the hearing date to another mutually available date.

                                                                                     LEGAL:10365-0046/11489730.1                                         Case No. 2:18-CV-00533-KJD-VCF
                                                                                                                    MOTION TO EXTEND MAY 7, 2019 HEARING DATE
                                                                                 1            Based on the foregoing, Defendant respectfully request that the Court extend the May 7, 2019

                                                                                 2 hearing date to another mutually-available date.

                                                                                 3 DATED: April 30, 2019                          WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 4

                                                                                 5
                                                                                                                                  By:        /s/ Christina M. Mamer
                                                                                 6                                                      JANICE M. MICHAELS
                                                                                                                                        CHRISTINA M. MAMER
                                                                                 7                                                      Attorneys for ASC OPERATIONS, LLC
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11            IT IS HEREBY ORDERED that the hearing scheduled for May 7, 2019, is VACATED, and
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                              RESCHEDULED to 1:00 PM, May 9, 2019, in Courtroom 3D.
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19                                      5-1-2019
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10365-0046/11489730.1                     -2-                Case No. 2:18-CV-00533-KJD-VCF
                                                                                                                   MOTION TO EXTEND MAY 7, 2019 HEARING DATE
                                                                                 1                                        CERTIFICATE OF SERVICE
                                                                                 2            I hereby certify that on this 30th day of April, 2019, a true and correct copy MOTION TO
                                                                                 3 CONTINUE MAY 7, 2019 HEARING DATE was served via the United States District Court

                                                                                 4 CM/ECF system on all parties or persons requiring notice.

                                                                                 5

                                                                                 6                                               By /s/ Christina M. Mamer
                                                                                                                                    Christina M. Mamer, an Employee of
                                                                                 7                                                  WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     LEGAL:10365-0046/11489730.1                     -3-                Case No. 2:18-CV-00533-KJD-VCF
                                                                                                                   MOTION TO EXTEND MAY 7, 2019 HEARING DATE
